IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT

CRAIG MOSS,                               :   No. 25 MAP 2018
                                          :
                   Appellant              :   Appeal from the Order of the
                                          :   Commonwealth Court, dismissing the
                                          :   petition for review, dated April 25,
             v.                           :   2018 at No. 356 MD 2017.
                                          :
                                          :
PENNSYLVANIA BOARD OF                     :
PROBATION AND PAROLE,                     :
                                          :
                   Appellee               :




                                     ORDER

PER CURIAM                                         DECIDED: March 26, 2019

      AND NOW, this 26th day of March, 2019, the Order of the Commonwealth Court is

AFFIRMED. The Pennsylvania Board of Probation and Parole’s Motion to Dismiss for

Mootness is DENIED.